MESCHKE, Justice,
concurring.
The 1993 “confusing and conflicting array of legislation” amending NDCC 15-27.6-10 four times, which the majority opinion thoughtfully clarifies, demonstrates again some of the serious problems in our current educational funding system. One pundit has observed waggishly:
Unfortunately, the present school aid formula is so complicated that understanding it requires more education than we can afford.
Lloyd Omdahl, The Bismarck Tribune, April 9,1995, at 3C. Unfortunately, the uncertainty, expense, and futility of the trials and appeals in this case are hardly humorous to the children, parents, and taxpayers in this new district.
A majority of this court pointed out in Bismarck Public School Dist. 1 v. State, 511 *284N.W.2d 247, 252 (N.D.1994): “[A]ll taxes for education purposes, including local property taxes, are State taxes.” With that in mind, this new district’s experience suggests that “vested” interests in disparate local real estate taxes for schools are stultifying efforts to equalize education funding.
While I agree with Chief Justice Vande-Walle’s concurring criticism, I am inclined to phrase the thought more plainly: The number of bills and timing of the bills amending the school taxation law at stake in this case evidences a badly manipulated result unworthy of the legislative power.
While I join in the majority opinion, I make these comments to question the large complacency about the present problematic system of educational funding.
NEUMANN and LEVINE, JJ., concur.